United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1133
                                    ___________

Jeffrey Holder,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Wal-Mart,                                *     [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: October 7, 1998

                                Filed: November 2, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

     Jeffrey Holder appeals from the district court&s1 adverse grant of summary
judgment in his complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e, et seq. Having carefully reviewed the record and the parties& submissions,
we conclude that the judgment of the district court is correct for the reasons set forth
in its order. See 8th Cir. R. 47B.



      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
The judgment is affirmed.

A true copy.

      Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-